           Case 1:18-cr-00905-LTS Document 168 Filed 02/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 18 CR 905-LTS

XIAO YU WANG, et al.,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 A conference is scheduled to take place in the above captioned case on Monday

February 8, 2021, at 2:00 pm. To access the call, the parties must dial 888-363-4734, enter the

access code 1527005, and the security code 2226#. During the call, the parties are directed to

observe the following rules:

              1. Use a landline whenever possible.

              2. Use a handset rather than a speakerphone.

              3. All callers to the line must identify themselves if asked to do so.

              4. Identify yourself each time you speak.

              5. Mute when you are not speaking to eliminate background noise.

              6. Spell proper names.

                 Persons granted remote access to proceedings are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings.

Violation of these prohibitions may result in sanctions, including removal of court issued media




WANG - SCHEDULING ORD                                      VERSION FEBRUARY 5, 2021                1
         Case 1:18-cr-00905-LTS Document 168 Filed 02/05/21 Page 2 of 2




credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

sanctions deemed necessary by the Court.

       SO ORDERED.

Dated: New York, New York
       February 5, 2021


                                                                /s/ Laura Taylor Swain
                                                                LAURA TAYLOR SWAIN
                                                                United States District Judge




WANG - SCHEDULING ORD                              VERSION FEBRUARY 5, 2021                          2
